Citation Nr: 1401969	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-33 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 50 percent for schizophrenia, residual type, with depressive features, prior to January 31, 2013.

3.  Entitlement to an evaluation in excess of 70 percent for schizophrenia, residual type, with depressive features, since January 31, 2013.

4.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1965 to September 1967, to include a tour of combat duty in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2008 and December 2008 rating decisions by the San Juan, Puerto Rico, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  Service connection for hearing loss and increased evaluation for schizophrenia were denied in the November 2008 decision.  TDIU entitlement was denied in December 2008.

The issues were before the Board in December 2012, when both were remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development and readjudication.  All actions directed on remand have been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  During the pendency of the remand, the AMC granted an increased 70 percent evaluation for schizophrenia, effective January 31, 2013.  As this is not a full grant of the maximum benefit possible, the appeal is continued.  AB v. Brown, 6 Vet. App. 35 (1993).  The issues with regard to evaluation have been recharacterized to reflect the stages on appeal.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues on evaluation of schizophrenia and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, DC.


FINDING OF FACT

Bilateral hearing loss was not first manifested during active duty or within the first post-service year; the disability is not caused or aggravated by military service.


CONCLUSION OF LAW

The criteria for service connection of bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A September 2008 letter satisfied the duty to notify provisions prior to initial adjudication of the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and relevant private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Social Security Administration (SSA) was contacted with regard to the Veteran's reported unsuccessful application for disability benefits, but the SSA certified in February 2013 that it had no relevant records, and the Veteran was properly notified.  38 C.F.R. § 3.159(c)(2).  

VA examinations were conducted in July 2010 and May 2012, and required nexus opinions were offered.  The examiners performed necessary testing and provided rationales for their expressed opinions.  The examinations are therefore adequate for adjudication of the claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Jones v. Shinseki, 23 Vet. App. 382 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss, as an organic disease of the nervous system, is a listed chronic disease.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that his current hearing disability is related to in-service noise exposure as an indirect fire infantryman, or mortarman, in Vietnam.

For VA purposes, a hearing loss disability exists when a puretone thresholds at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the puretone threshold for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  Audiometric testing in July 2010 and May 2012 clearly show a current hearing loss disability for VA purposes. 

Service records also establish that the Veteran served in Vietnam as a mortarman.  The duties associated with this position include extensive exposure to noise from explosions.  Additionally, the Veteran performed those duties in combat, as shown by his receipt of a Combat Infantryman Badge (CIB), and so he was exposed to even greater degrees of noise from small arms and other combat noise.  Acoustic trauma in service is established.

The remaining question, then, is whether such acoustic trauma caused or aggravated the currently diagnosed hearing loss.  The Board must conclude that it did not, and service connection for hearing loss is not warranted.

Service treatment records (STRs) reveal that at December 1964 pre-induction and September 1965 induction examinations, the Veteran's hearing was grossly normal, according to a whispered voice test.  At examination for separation in July 1967, audiometric findings, which are far more accurate and sensitive, puretone thresholds at all frequencies were 0 under the then-applicable ASA standard.  Conversion to the current ISO standard through addition of standard adjustments results in thresholds of:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
10
5

STRs reflect no treatment for or complaint related to hearing difficulty or ear problems.  The Veteran did refer to "ear, nose or throat trouble" on his subjective report of medical history at separation, but specified that such referred to throat and sinus problems, not his ears.

Post-service records reveal no complaints of, treatment for, or diagnosis of hearing loss for many years after service.  VA records do show the diagnosis as of at least 2003; the veteran has not alleged a specific date of onset, but has not claimed it began in service or soon after.  He has not described any continuity of hearing problems since service.

At the July 2010 VA examination, the Veteran accurately reported his history of in-service noise exposure, and denied post-service exposure.  The examiner reviewed the claims folder in its entirety, and noted the STR results reported above.  He characterized the Veteran's hearing as normal at both entry and separation.  He stated that while the noise exposure sustained by the Veteran was a known potential cause of hearing loss, damage of that type manifests "at the moment of exposure" and is not cumulative.  He therefore opined, in light of the normal hearing at separation, that it was less likely than not in-service noise exposure was related to current disability.

The May 2012 VA examiner also reviewed the claims file and noted the in-service noise exposure and the normal hearing acuity at separation from service.  He also concluded that current hearing loss was less likely than not related to service, as hearing was normal after noise exposure.  He indicated that the Veteran's age must be considered in determining the etiology of the hearing loss.

The negative nexus opinions reflect accurate consideration of the lay and documentary evidence, and are based in well-reasoned logic settled on medical principles.

No positive, competent nexus opinion is of record; while the Veteran has expressed his own belief in a link between combat noise and current disability, he lacks the specialized medical knowledge and training necessary to render such an opinion.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran can report the signs and symptoms he experiences, to include decreased hearing, Layno v. Brown, 6 Vet. App. 465 (1994), but the Veteran's assertion goes beyond such.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the question of causation from a remote injury falls outside the realm of common knowledge of a lay person.

Further, the Veteran has not at any time stated his hearing loss began in service, or even soon after service.  The earliest reference to the condition is 2003, more than 30 years after separation.  Continuity of symptomatology for a chronic disease cannot therefore be relied upon to establish a nexus.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

The Board is aware that the May 2012 examiner also opined that tinnitus was at least as likely as not due to military noise exposure, and that service connection for that condition was granted in a July 2012 rating decision.  In that case, however, there was merely an absence of findings regarding tinnitus in service, and not the affirmative finding of normal results, as with hearing acuity.

Accordingly, as the sole competent evidence regarding a nexus is negative, the preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for bilateral hearing loss is not warranted.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

At the Veteran's January 2013 VA psychiatric examination, he stated that for the prior year he had been receiving private care from Dr. AD; the examiner commented that records of this treatment were not associated with the file.  Such records are clearly relevant to the claim for increased evaluation, for the stages both before and after January 31, 2013.  The duty to assist requires that VA undertake reasonable efforts to secure relevant records.  Reasonable efforts generally include an initial request of the provider and at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  To facilitate such efforts, the Veteran must provide necessary information and releases to VA.  38 C.F.R. § 3.159(c)(1)(i-ii).  On remand, appropriate steps to obtain the relevant private records are required.

With regard to TDIU, a determination of entitlement to the benefit is dependent upon consideration of the impact of service-connected disabilities on the ability of a Veteran to secure and follow substantially gainful employment.  38 C.F.R. §§ 3.340, 4.16.  As the issue of evaluation for schizophrenia remains open and pending for further development, and the assignment of a rating involves consideration of the impact of a disability on average earning capacity, 38 C.F.R. § 4.1, it is premature to assess the impact of that condition on employability.  TDIU and Schedular evaluations are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Remand of TDIU entitlement pending resolution of the evaluation issue, and for consideration of any additional evidence secured, is required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request a properly executed, VA form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Dr. AD, his private psychiatrist, as well as any other private mental health care provider, who has seen the Veteran since September 2007.

Upon receipt of such, VA must take appropriate action to contact the identified providers and request complete records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


